Appellee brought this suit in the justice court of Dallas county, Tex., to recover on an account contracted by the Wertheimer Iron 
Metal Works, a corporation now dissolved, and against Simon Wertheimer, Israel Dreeben, and Sam Freshman, directors of said dissolved corporation, as individually liable for said debt. Judgment was rendered in the justice court, and the case was appealed to the county court. On hearing judgment was there rendered for appellee against the said corporation and S. Wertheimer, individually, and in favor of Dreeben and Freshman. From this judgment Simon Wertheimer has sued out this writ of error.
The assignments are predicated upon alleged errors of law appearing upon the face of the record. The record contains no bills of exceptions to the action of the court, nor does it contain any statement of facts.
The record does not show any pleading of plaintiff in the justice court, nor in the county court. Pleadings in the justice court may be oral, and the same rule applies in an appeal to the county court. In the absence of any pleading in the record, we must presume that it was sufficient, and the ruling of the court on the exceptions to the pleading, if ever acted on, is correct, especially so where there is nothing to show that any exceptions were called to the attention of the court and acted upon by it.
There being no statement of facts in the record, we cannot determine the correctness of the charge, or special charge refused, as that depends upon the evidence adduced and the pleadings. The presumption is in favor of the judgment of the court, unless the error is disclosed by the record, which is not done in this instance.
The judgment is affirmed.